EXAMINER'S AMENDMENT/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,853,212 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Kyle Komenda, Reg. No. 56,556 on December 13, 2021.

The application has been amended as follows: 
2.  (Canceled)

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

Regarding claim 13, Nejedlo et al., US 2004/0204912 A1 (on IDS) is considered the closest prior art.  In para. 0043, Nejedlo et al. disclose entering a polling state of a link training and status state machine during a training of a link.  In para. 0050, Nejedlo et al. disclose that in Fixed Mode the IBIST module executes patterns with delay symbol injections in order to introduce lane-to-lane crosstalk.  And in para. 0060-0065, Nejedlo et al. disclose a lane-to-lane cross-talk injection scheme for a modulo 4 interface.  However, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, sending a compliance pattern on a subset of the plurality of lanes other than the particular lane based on the test, wherein sending the compliance pattern on the subset of lanes causes cross-talk to be generated on the particular lane during the test.
Regarding claim 18, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a system comprising state machine circuitry to: detect a training sequence received from a BERT device on a particular one of a plurality of lanes, and a subset of the plurality of lanes are connected to a compliance 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113